Mr. Justice Mercur
delivered the opinion of the court
The court found and adjudged O’Neil to be duly elected a member of the bouse of representatives in the third legislative district of the county of Allegheny. It further ordered the county to pay the costs of the proceeding. The power of the court to so impose the costs is questioned by the county, and presents the only contention in the case.
It is'argued, inasmuch as O’Neil was elected-in a district composed of four wards of the county, those wards only, and not the whole county, are legally chargeable with the costs. There is some plausibility in this view; but it cannot bear the test of a careful examination.
The power to impose costs is given by statute. Article II., section 17 of the Constitution declares “ the members of the house of representatives shall be apportioned among the several counties on a ratio ” stated therein. The Act of 19th May 1874 declares “ the county of Allegheny shall be entitled to fourteen members,” and then proceeds to divide it into six districts. Thus the county is entitled to the whole number specified; but probably to secure a more just representation of the sentiment of all the electors of the county, it is divided into districts for election purposes. For all other purposes the county remains entire. Although a member be elected by the people of a part of the county, he is nevertheless a representative of the whole county.
It is argued that under the 9th section of the Act of 19 th May 1874, Pur. Dig. p. 1872, and the 1st section of the Act of 8th May 1876, .Id. p. 2009, the costs must be imposed on that part of the county which participated in the election. The Act of 1874 does declare “ the proper district, county, city, township, borough, ward, school district or municipality, shall be liable to pay all costs, and the same shall be paid by the proper authorities, upon the order of the court or judge trying the case.” This act applies to contests in the election of president and additional law judges, to senators and members of the house of representatives, and to county, city, borough and township officers. The Act of 1876 authorizes the court to apportion the costs among the proper districts or municipalities of the whole district in which contest is had in such way as said court or judge shall think just, and “ to compel the payment thereof by the properly constituted authorities of each as the payments of debts by the same can now be enforced.”
The application of these acts is not limited to cases of con-
*465The application of these acts is not limited to cases of contested elections of municipal officers within a county. When the district of a judge or a senator is composed' of two or more counties, the power to impose costs is co-extensive with the district. Due and full effect can be given to the language and the spirit of the statute by applying it to “ districts” of that character. There each county forms a municipal corporation with “ properly constituted authorities,” who may be compelled to make payment. The district in which O’Neil was elected is not a municipal district. It is not a corporate body capable of suing or being sued. ■ It lias no “properly constituted authorities” with power to hind it, to levy and collect taxes, or liable to pay costs. There is no official thereof to whom an order of the court for payment could be directed. There is no treasurer; no fund. The Act declares the payment shall be compelled “ as the payment of the debts by the same can now be enforced.” As the law now makes no provision for enforcing the payment of any debt against such a district, it is clear the Act was not intended to charge, the costs thereon. As still further indicating the costs may he put on the whole county, the Act does not require the petitioners who initiate the contest to be qualified electors of the district in which the member of the house of representatives is elected ; but “ qualified electors of the county ” fully satisfies the language of the statute. The learned judge committed no error in bolding the county liable.
Judgment affirmed.